McDONALD, PARKER L., Senior Judge.
We affirm the order denying appellant’s motion, filed pursuant to Florida Rule of Criminal Procedure 3.850. The first and third claims raised in appellant’s motion are procedurally barred because those issues could have been raised on appeal. The second claim regarding counsel’s failure to contact a witness who would have testified that she shot the victim is facially insufficient. See Kilgore v. State, 631 So.2d 334 (Fla. 1st DCA 1994). However, since the time period for filing a rule 3.850 has not expired, our affirmance as to the second claim only is without prejudice to the appellant’s right to file below a revised motion that fully com*685plies with Rule 3.850. Groves v. State, 668 So.2d 1089 (Fla. 1st DCA1996).
AFFIRM.
MICKLE, J., concurs.
DAVIS, J., concurs in result only.